Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing Exhibit 99.1 July 17, 2008 FOR IMMEDIATE RELEASE Contacts: ANALYSTS MEDIA Tamera Gjesdal Chris Henson Bob Denham Senior Vice President Sr. Exec. Vice President Senior Vice President Investor Relations Chief Financial Officer Corporate Communications (336) 733-3058 733-3008 (336)733-1475 BB&T reports net income of $428 million; Earnings per share total $.78 for the 2 nd quarter WINSTON-SALEM, N.C. BB&T Corporation (NYSE: BBT) reported today net income for the second quarter of 2008 totaling $428 million, or $.78 per diluted share, compared with $458 million, or $.83 per diluted share, earned during the second quarter of 2007. These results reflect decreases of 6.6% and 6.0%, respectively, compared to the same quarter last year. BB&Ts second quarter net income produced annualized returns on average assets and average shareholders equity of 1.27% and 13.27%, respectively, compared to prior year returns of 1.47% and 15.18%, respectively. Operating earnings for the second quarter of 2008 totaled $377 million, or $.69 per diluted share, excluding a $30 million after-tax gain from the sale of Visa stock, a $22 million after-tax gain from an extinguishment of debt and $1 million in net after-tax merger-related and restructuring charges. Operating earnings for the second quarter of 2007 totaled $461 million, or $.83 per diluted share, excluding $3 million in net after-tax merger-related and restructuring charges. GAAP and operating results include a $330 million provision for credit losses. The provision exceeded net charge-offs by $160 million and resulted in an increase in the allowance for loan and lease losses as a percentage of loans and leases held for investment to 1.33% . Cash basis operating results exclude the unamortized balances of intangibles from assets and shareholders equity and exclude the amortization of intangibles, the net amortization of purchase accounting mark-to-market adjustments, merger-related and restructuring charges or credits and nonrecurring items from earnings. Cash basis operating earnings totaled $392 million for the second quarter of 2008 compared to $477 million earned in the second quarter of 2007. Cash basis operating diluted earnings per share totaled $.71 for the second quarter of 2008 compared to $.86 earned during the same period in 2007. Cash basis operating earnings for the second quarter of 2008 produced annualized returns on average tangible assets and average tangible shareholders equity of 1.22% and 21.44%, respectively, compared to prior year returns of 1.61% and 28.48%, respectively. MOR E Wlile we continue to be affected by the challenges of the current credit cycle, the encouraging news is that our core operations are producing solid results, said Chairman and Chief Executive Officer John A. Allison. Nonperforming assets and net charge-offs continued to increase during the quarter, as did the provision for credit losses. We remain focused on client service and are partnering with our clients to prudently work through the challenging economic environment. In addition, we are working to aggressively deal with problem assets, and believe our credit issues are manageable. Revenue growth was solid during the quarter, driven primarily by an increase in net interest income and an improvement in our net interest margin to 3.65% . Also, we enjoyed healthy loan growth and improved noninterest income as many of our fee income businesses turned in strong performances this quarter. Finally, we were very pleased to increase the quarterly cash dividend, extending a long history of dividend increases. Despite the numerous challenges being faced by the financial services industry, BB&T is stable, financially sound and has healthy capital levels. For the first six months of 2008, BB&Ts net income was $856 million compared to $879 million earned in the first six months of 2007, a decrease of 2.6% . Diluted earnings per share for the first half of 2008 totaled $1.56 compared to $1.60 earned during the same period in 2007. Excluding merger-related and restructuring charges or credits and nonrecurring items, operating earnings for the first half of 2008 totaled $778 million, or $1.42 per diluted share, compared to $886 million, or $1.61 per diluted share, earned during the first six months of 2007. Nonperforming Assets and Credit Losses Increase BB&Ts nonperforming asset levels and credit losses increased further in the second quarter of 2008 compared to the first quarter of 2008. Nonperforming assets, as a percentage of total assets, increased to .95% at June 30, compared to .73% at March 31 and .33% at June 30, 2007. Annualized net charge-offs were .72% of average loans and leases for the second quarter of 2008, up from .54% in the first quarter of 2008 and .35% in the second quarter of 2007. Excluding losses incurred by BB&Ts specialized lending subsidiaries, annualized net charge-offs for the current quarter were .53% of average loans and leases compared to .32% in the first quarter of 2008 and .20% in the second quarter of 2007. The provision for credit losses totaled $330 million in the second quarter of 2008, an increase of $242 million compared to the same quarter last year, and exceeded net charge-offs by $160 million in the current quarter. The increases in net charge-offs, nonperforming assets and the provision for credit losses were largely driven by continued challenges in residential real estate markets with the largest concentration of credit issues occurring in Georgia, Florida and metro Washington, D.C. Net interest margin improves to 3.65% BB&Ts fully taxable equivalent net interest income totaled $1.1 billion for the second quarter, an increase of 10.7% compared to the same quarter of 2007. The net interest margin was 3.65% for the current quarter, up 11 basis points from 3.54% for the first quarter of 2008. The increase marks the third consecutive quarter that BB&Ts margin has improved. Management currently anticipates some continued expansion of the net interest margin for the remainder of the year. MOR E BB&Ts Fee-Based Businesses Produce Solid Quarterly Growth Rates On an operating basis, noninterest income increased $51 million, or 7.0%, during the second quarter of 2008 compared to 2007. These increases include higher revenues generated by BB&Ts insurance operations, service charges on deposit accounts and other nondeposit fees and commissions as well as a solid performance from BB&Ts mortgage banking operations. Income from BB&Ts insurance operations increased 3.5% to a record $237 million in the current quarter compared with $229 million earned during the second quarter last year. This increase was primarily the result of new product initiatives that were introduced during the second half of 2007. Service charges on deposit accounts totaled $172 million for the second quarter of 2008, an increase of 13.9% compared to $151 million earned in the same quarter last year. This increase was primarily attributable to growth in revenues from overdraft items. Other nondeposit fees and commissions totaled $139 million for the second quarter of 2008, an increase of 9.4% compared to the second quarter of 2007. This increase was generated primarily by growth in bankcard income and debit card related services. Revenues from mortgage banking operations totaled $57 million for the second quarter of 2008, an increase of $26 million, or 83.9%, compared to the second quarter of 2007. This increase reflects the adoption of fair value accounting standards and the net change in the mortgage servicing rights valuation. Fair value accounting increased mortgage banking income by $19 million, and also resulted in a $16 million increase in personnel expense during the quarter. The net change in the valuation of mortgage servicing rights resulted in a $5 million decline compared to the second quarter of 2007. Excluding the impact of these items, mortgage banking income increased $12 million, or 37.5%, compared to the same period last year. The growth in mortgage is primarily due to increased income from loan servicing. Other noninterest income, on an operating basis, totaled $39 million for the second quarter of 2008 compared to $61 million earned in the same quarter last year, a decrease of 36.1% . The adoption of fair value accounting standards resulted in a decline of $6 million in other income. In addition, net revenues from BB&Ts venture capital investments declined $15 million, and earnings from investments in low income housing partnerships that generate tax benefits declined $13 million compared to the second quarter of 2007. Loan Growth Remains Healthy  Up 9.1% Average loans and leases totaled $94.9 billion for the second quarter of 2008, reflecting an increase of $7.9 billion, or 9.1%, compared to the second quarter of 2007. This increase was composed of growth in average commercial loans and leases, which increased $5.2 billion, or 12.3%; average mortgage loans, which increased $1.7 billion, or 9.7%; average sales finance loans, which increased $365 million, or 6.3%; average revolving credit loans, which increased $211 million, or 14.9%; average direct retail loans, which increased $146 million, or 0.9%; and growth in average loans originated by BB&Ts specialized lending subsidiaries, which increased $371 million, or 7.3%, compared to the second quarter last year. MORE BB&T Increases Quarterly Cash Dividend; Capital Levels Remain Strong On June 24, BB&Ts Board of Directors approved a 2.2% increase in the quarterly cash dividend paid to shareholders. The increase, to $.47 per share, marks the 37 th consecutive year that BB&T has raised its cash dividend to shareholders. BB&T has paid a cash dividend to shareholders every year since 1903. The 10-year compound growth rate for BB&Ts quarterly dividend payment is 10.4% . This excellent dividend paying history has gained BB&T recognition as a Mergent Dividend Achiever and a Standard and Poors Dividend Aristocrat. BB&Ts tangible and regulatory capital levels remained healthy at June 30. BB&Ts tangible capital ratio was 5.7% at June 30, and the Tier 1 leverage ratio was 7.2% . In addition, BB&Ts Tier 1 risk-based capital and total risk-based capital ratios were 8.9% and 14.1%, respectively. BB&Ts risk-based capital ratios are significantly higher than an average of its peers, and remain well above regulatory standards for well-capitalized banks. BB&T Continues to Expand Insurance Business On June 2, BB&T Insurance Services continued its expansion with the acquisition of UnionBanc Insurance Services Inc. of San Diego, Ca. This acquisition will strengthen BB&T's overall investment in insuranceon the West Coast. At June 30, BB&T had $136.5 billion in assets and operated 1,489 banking offices in the Carolinas, Virginia, West Virginia, Kentucky, Georgia, Maryland, Tennessee, Florida, Alabama, Indiana and Washington, D.C. BB&Ts common stock is traded on the New York Stock Exchange under the trading symbol BBT. The closing price of BB&Ts common stock on July 16 was $24.50 per share. For additional information about BB&Ts financial performance, company news, products and services, please visit our Web site at www.BBT.com . Earnings Webcast To hear a live webcast of BB&Ts second quarter 2008 earnings conference call at 11:00 a.m. (EDT) today, please visit our Web site at www.BBT.com . Replays of the conference call will be available through our Web site until 5 p.m. (EDT) on Friday, Aug. 1. # Risk-based capital ratios are preliminary. This press release contains financial information determined by methods other than in accordance with accounting principles generally accepted in the United States of America (GAAP). BB&Ts management uses these non-GAAP measures in their analysis of the Corporations performance. Non-GAAP measures typically adjust GAAP performance measures to exclude the effects of charges, expenses and gains related to the consummation of mergers and acquisitions, and costs related to the integration of merged entities, as well as the amortization of intangibles and purchase accounting mark-to-market adjustments in the case of cash basis performance measures. These non-GAAP measures may also exclude other significant gains, losses or expenses that are unusual in nature and not expected to recur. Since these items and their impact on BB&Ts performance are difficult to predict, management believes presentations of financial measures excluding the impact of these items provide useful supplemental information that is important for a proper understanding of the operating results of BB&Ts core businesses. These disclosures should not be viewed as a substitute for operating results determined in accordance with GAAP, nor are they necessarily comparable to non-GAAP performance measures that may be presented by other companies. This press release contains certain forward-looking statements as defined in the Private Securities Litigation Reform Act of 1995. These statements may address issues that involve significant risks, uncertainties, estimates and assumptions made by management. Actual results may differ materially from current projections. Please refer to BB&Ts filings with the Securities and Exchange Commission for a summary of important factors that may affect BB&Ts forward-looking statements. BB&T undertakes no obligation to revise these statements following the date of this press release. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 5 Investor Relations FAX (336) 733-3132 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/08 6/30/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 1,980 $ (163 ) (8.2 ) % Interest expense 995 (268 ) (26.9 ) Net interest income - taxable equivalent 985 105 10.7 Less: Taxable equivalent adjustment 22 19 3 15.8 Net interest income 966 102 10.6 Provision for credit losses 88 242 275.0 Net interest income after provision for credit losses 878 (140 ) (15.9 ) Noninterest income 729 51 7.0 Noninterest expense 918 79 8.6 Operating earnings before income taxes 689 (168 ) (24.4 ) Provision for income taxes 228 (84 ) (36.8 ) Operating earnings (1) $ $ 461 $ (84 ) (18.2 ) % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .84 $ (.15 ) (17.9 ) % Diluted earnings .83 (.14 ) (16.9 ) Weighted average shares (in thousands) - Basic 548,385 Diluted 553,935 Dividends paid per share $ $ .42 $ .04 9.5 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.48 % Return on average equity 15.28 Net yield on earning assets (taxable equivalent) 3.55 Noninterest income as a percentage of total income (taxable equivalent) (2) 42.6 Efficiency ratio (taxable equivalent) (2) 53.2 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 477 $ (85 ) (17.8 ) % Diluted earnings per share .86 (.15 ) (17.4 ) Return on average tangible assets % 1.61 % Return on average tangible equity 28.48 Efficiency ratio (taxable equivalent) (2) 51.7 For the Three Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/08 6/30/07 $ % INCOME STATEMENTS Interest income $ $ 1,961 $ (171 ) (8.7 ) % Interest expense 995 (273 ) (27.4 ) Net interest income 966 102 10.6 Provision for credit losses 88 242 275.0 Net interest income after provision for credit losses 878 (140 ) (15.9 ) Noninterest income 729 98 13.4 Noninterest expense 923 39 4.2 Income before income taxes 684 (81 ) (11.8 ) Provision for income taxes 226 (51 ) (22.6 ) Net income $ $ 458 $ (30 ) (6.6 ) % PER SHARE DATA Basic earnings $ $ .84 $ (.06 ) (7.1 ) % Diluted earnings .83 (.05 ) (6.0 ) Weighted average shares (in thousands) - Basic 548,385 Diluted 553,935 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.47 % Return on average equity 15.18 Efficiency ratio (taxable equivalent) (2) 53.5 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(51 million) and $3 million, net of tax, in the second quarters of 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 6 Investor Relations FAX (336) 733-3132 For the Six Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/08 6/30/07 $ % OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent $ $ 3,889 $ (154 ) (4.0 ) % Interest expense 1,941 (330 ) (17.0 ) Net interest income - taxable equivalent 1,948 176 9.0 Less: Taxable equivalent adjustment 39 37 2 5.4 Net interest income 1,911 174 9.1 Provision for credit losses 159 394 247.8 Net interest income after provision for credit losses 1,752 (220 ) (12.6 ) Noninterest income 1,381 136 9.8 Noninterest expense 1,795 147 8.2 Operating earnings before income taxes 1,338 (231 ) (17.3 ) Provision for income taxes 452 (123 ) (27.2 ) Operating earnings (1) $ $ 886 $ (108 ) (12.2 ) % PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ 1.63 $ (.21 ) (12.9 ) % Diluted earnings 1.61 (.19 ) (11.8 ) Weighted average shares (in thousands) - Basic 545,136 Diluted 550,556 Dividends paid per share $ $ .84 $ .08 9.5 % PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.45 % Return on average equity 15.12 Net yield on earning assets (taxable equivalent) 3.58 Noninterest income as a percentage of total income (taxable equivalent) (2) 41.6 Efficiency ratio (taxable equivalent) (2) 53.4 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1)(3) Cash basis operating earnings $ $ 918 $ (108 ) (11.8 ) % Diluted earnings per share 1.67 (.19 ) (11.4 ) Return on average tangible assets % 1.58 % Return on average tangible equity 28.35 Efficiency ratio (taxable equivalent) (2) 51.9 For the Six Months Ended Increase (Decrease) (Dollars in millions, except per share data) 6/30/08 6/30/07 $ % INCOME STATEMENTS Interest income $ $ 3,852 $ (167 ) (4.3 ) % Interest expense 1,941 (341 ) (17.6 ) Net interest income 1,911 174 9.1 Provision for credit losses 159 394 247.8 Net interest income after provision for credit losses 1,752 (220 ) (12.6 ) Noninterest income 1,381 217 15.7 Noninterest expense 1,806 92 5.1 Income before income taxes 1,327 (95 ) (7.2 ) Provision for income taxes 448 (72 ) (16.1 ) Net income $ $ 879 $ (23 ) (2.6 ) % PER SHARE DATA Basic earnings $ $ 1.61 $ (.04 ) (2.5 ) % Diluted earnings 1.60 (.04 ) (2.5 ) Weighted average shares (in thousands) - Basic 545,136 Diluted 550,556 PERFORMANCE RATIOS BASED ON NET INCOME Return on average assets % 1.44 % Return on average equity 15.00 Efficiency ratio (taxable equivalent) (2) 53.8 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(78 million) and $7 million, net of tax, in 2008 and 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 7 Investor Relations FAX (336) 733-3132 As of / For the Six Months Ended Increase (Decrease) (Dollars in millions) 6/30/08 6/30/07 $ % CONSOLIDATED BALANCE SHEETS End of period balances Cash and due from banks $ $ 1,745 $ 168 9.6 % Interest-bearing deposits with banks 769 (21 ) (2.7 ) Federal funds sold and other earning assets 419 (192 ) (45.8 ) Securities available for sale 22,254 403 1.8 Trading securities 1,067 (553 ) (51.8 ) Total securities 23,321 (150 ) (.6 ) Commercial loans and leases 42,632 5,158 12.1 Direct retail loans 15,520 103 .7 Sales finance loans 5,889 377 6.4 Revolving credit loans 1,461 206 14.1 Mortgage loans 16,640 664 4.0 Specialized lending 5,248 302 5.8 Total loans and leases held for investment 87,390 6,810 7.8 Loans held for sale 1,152 363 31.5 Total loans and leases 88,542 7,173 8.1 Allowance for loan and lease losses 920 337 36.6 Total earning assets 113,599 6,701 5.9 Premises and equipment, net 1,485 72 4.8 Goodwill 5,114 192 3.8 Core deposit and other intangibles 504 1 .2 Other assets 6,598 1,982 30.0 Total assets 127,577 8,888 7.0 Noninterest-bearing deposits 13,641 (74 ) (.5 ) Interest checking 1,384 1,158 83.7 Other client deposits 35,741 1,130 3.2 Client certificates of deposit 27,445 (644 ) (2.3 ) Total client deposits 78,211 1,570 2.0 Other interest-bearing deposits 5,868 2,565 43.7 Total deposits 84,079 4,135 4.9 Fed funds purchased, repos and other borrowings 9,410 1,394 14.8 Long-term debt 18,313 2,243 12.2 Total interest-bearing liabilities 98,161 7,846 8.0 Other liabilities 3,650 441 12.1 Total liabilities 115,452 8,213 7.1 Total shareholders' equity $ $ 12,125 $ 675 5.6 % Average balances Securities, at amortized cost $ $ 22,502 $ 1,154 5.1 % Commercial loans and leases 41,531 4,792 11.5 Direct retail loans 15,355 257 1.7 Sales finance loans 5,779 330 5.7 Revolving credit loans 1,402 213 15.2 Mortgage loans 16,858 1,880 11.2 Specialized lending 4,997 398 8.0 Total loans and leases 85,922 7,870 9.2 Allowance for loan and lease losses 905 163 18.0 Other earning assets 904 254 28.1 Total earning assets 109,328 9,278 8.5 Total assets 122,961 11,530 9.4 Noninterest-bearing deposits 13,158 (277 ) (2.1 ) Interest checking 2,348 85 3.6 Other client deposits 33,628 1,122 3.3 Client certificates of deposit 25,498 1,405 5.5 Total client deposits 74,632 2,335 3.1 Other interest-bearing deposits 7,607 2,060 27.1 Total deposits 82,239 4,395 5.3 Fed funds purchased, repos and other borrowings 8,317 2,238 26.9 Long-term debt 17,286 3,163 18.3 Total interest-bearing liabilities 94,684 10,073 10.6 Total shareholders' equity $ $ 11,819 $ 1,136 9.6 % As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 MISCELLANEOUS INFORMATION Unrealized appreciation (depreciation) on securities available for sale, net of tax $ ) $ (18 ) $ (28 ) $ (150 ) $ (339 ) Derivatives (notional value) 57,925 47,197 43,051 36,108 Fair value of derivatives portfolio 380 181 34 (175 ) Common stock prices: High 36.96 42.61 43.00 43.02 Low 25.92 30.36 36.95 39.13 End of period 32.06 30.67 40.39 40.68 Weighted average shares (in thousands) - Basic 546,214 547,795 550,603 548,385 Diluted 548,946 551,078 555,336 553,935 End of period shares outstanding (in thousands) 546,799 545,955 549,337 551,948 End of period banking offices 1,494 1,492 1,501 1,507 ATMs 2,165 2,158 2,166 2,170 FTEs 29,726 29,394 28,886 28,961 NOTES: All items referring to average loans and leases include loans held for sale. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 8 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 OPERATING EARNINGS STATEMENTS (1) Interest income - taxable equivalent Interest and fees on loans and leases $ $ 1,604 $ 1,715 $ 1,730 $ 1,682 Interest and dividends on securities 303 308 307 285 Interest on short-term investments 6 11 14 14 13 Total interest income - taxable equivalent 1,918 2,037 2,051 1,980 Interest expense Interest on deposits 564 655 679 639 Interest on fed funds purchased, repos and other borrowings 64 94 118 117 102 Interest on long-term debt 226 256 263 254 Total interest expense 884 1,029 1,059 995 Net interest income - taxable equivalent 1,034 1,008 992 985 Less: Taxable equivalent adjustment 22 17 17 14 19 Net interest income 1,017 991 978 966 Provision for credit losses 223 184 105 88 Net interest income after provision for credit losses 794 807 873 878 Noninterest income Insurance income 212 221 206 229 Service charges on deposits 154 165 157 151 Other nondeposit fees and commissions 128 133 129 127 Investment banking and brokerage fees and commissions 88 86 85 87 89 Trust and investment advisory revenues 38 40 42 40 40 Mortgage banking income 57 59 27 27 31 Securities gains (losses), net 10 43 1 6 1 Other noninterest income 39 15 44 23 61 Total noninterest income 737 718 675 729 Noninterest expense Personnel expense 547 516 514 540 Occupancy and equipment expense 123 126 118 117 Foreclosed property expense 17 13 13 5 6 Amortization of intangibles 25 27 27 26 26 Other noninterest expense 235 243 218 229 Total noninterest expense 945 925 881 918 Operating earnings before income taxes 586 600 667 689 Provision for income taxes 185 185 219 228 Operating earnings (1) $ $ 401 $ 415 $ 448 $ 461 PER SHARE DATA BASED ON OPERATING EARNINGS (1) Basic earnings $ $ .73 $ .76 $ .81 $ .84 Diluted earnings .73 .75 .81 .83 Dividends paid per share .46 .46 .46 .42 PERFORMANCE RATIOS BASED ON OPERATING EARNINGS (1) Return on average assets % 1.21 % 1.26 % 1.38 % 1.48 % Return on average equity 12.47 13.00 14.38 15.28 Net yield on earning assets (taxable equivalent) 3.54 3.46 3.45 3.55 Efficiency ratio (taxable equivalent) (2) 54.0 52.8 52.9 53.2 Noninterest income as a percentage of total income (taxable equivalent) (2) 40.2 41.7 40.1 42.6 Average earning assets as a percentage of average total assets 88.0 88.6 89.0 88.9 Average loans and leases as a percentage of average deposits 107.1 106.5 105.8 106.1 CASH BASIS PERFORMANCE BASED ON OPERATING EARNINGS (1) (3) Cash basis operating earnings $ $ 418 $ 432 $ 466 $ 477 Diluted earnings per share .76 .78 .84 .86 Return on average tangible assets % 1.32 % 1.37 % 1.50 % 1.61 % Return on average tangible equity 22.81 24.03 26.86 28.48 Efficiency ratio (taxable equivalent) (2) 52.4 51.3 51.3 51.7 NOTES: Applicable ratios are annualized. (1) Operating earnings exclude the effect of merger-related and restructuring charges or credits and nonrecurring items. These amounts totaled $(51 million), $(27 million), $4 million, $4 million and $3 million, net of tax, for the quarters ended June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007, and June 30, 2007, respectively. See Reconciliation Tables included herein. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Cash basis and operating ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. See Reconciliation Tables included herein. (3) Cash basis operating performance information excludes the effect on earnings of amortization expense applicable to intangible assets, the unamortized balances of intangibles from assets and equity, net of deferred taxes, and the net amortization of purchase accounting mark-to-market adjustments. See Reconciliation Tables included herein. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 9 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 INCOME STATEMENTS Interest income Interest and fees on loans and leases $ $ 1,595 $ 1,706 $ 1,719 $ 1,675 Interest and dividends on securities 289 292 297 273 Interest on short-term investments 6 11 14 14 13 Total interest income 1,895 2,012 2,030 1,961 Interest expense Interest on deposits 564 655 679 639 Interest on fed funds purchased, repos and other borrowings 59 88 110 110 102 Interest on long-term debt 226 256 263 254 Total interest expense 878 1,021 1,052 995 Net interest income 1,017 991 978 966 Provision for credit losses 223 184 105 88 Net interest income after provision for credit losses 794 807 873 878 Noninterest income Insurance income 212 221 206 229 Service charges on deposits 154 165 157 151 Other nondeposit fees and commissions 128 133 129 127 Investment banking and brokerage fees and commissions 88 86 85 87 89 Trust and investment advisory revenues 38 40 42 40 40 Mortgage banking income 57 59 27 27 31 Securities gains (losses), net 10 43 1 6 1 Other noninterest income 86 49 44 23 61 Total noninterest income 771 718 675 729 Noninterest expense Personnel expense 547 516 514 540 Occupancy and equipment expense 123 126 118 117 Foreclosed property expense 17 13 13 5 6 Amortization of intangibles 25 27 27 26 26 Merger-related and restructuring charges (credits), net 1 5 3 7 5 Other noninterest expense 221 257 218 229 Total noninterest expense 936 942 888 923 Income before income taxes 629 583 660 684 Provision for income taxes 201 172 216 226 Net income $ $ 428 $ 411 $ 444 $ 458 PER SHARE DATA Basic earnings $ $ .78 $ .75 $ .81 $ .84 Diluted earnings .78 .75 .80 .83 For the Quarter Ended 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 ANNUALIZED INTEREST YIELDS / RATES (1) Interest income: Securities: U.S. government-sponsored entities (GSE) % 4.75 % 4.67 % 4.66 % 4.60 % Mortgage-backed securities issued by GSE 5.14 5.27 5.21 5.02 States and political subdivisions 6.32 6.73 6.36 6.87 Non-agency mortgage-backed securities 5.81 5.80 5.79 5.77 Other securities 6.17 7.72 6.48 6.30 Trading securities 5.89 4.06 4.54 4.36 Total securities 5.18 5.15 5.05 4.94 Loans: Commercial loans and leases 6.47 7.41 7.85 7.92 Direct retail loans 6.94 7.29 7.40 7.39 Sales finance loans 6.72 6.88 6.71 6.56 Revolving credit loans 11.78 12.47 12.93 13.01 Mortgage loans 6.03 6.07 6.05 5.96 Specialized lending 13.22 13.10 13.02 13.37 Total loans 6.95 7.50 7.72 7.75 Other earning assets 3.41 4.48 4.96 5.26 Total earning assets 6.56 6.98 7.13 7.14 Interest expense: Interest-bearing deposits: Interest checking 1.76 2.22 2.33 2.30 Other client deposits 2.11 2.69 2.94 2.85 Client certificates of deposit 4.30 4.58 4.64 4.63 Other interest-bearing deposits 3.38 4.72 5.22 5.34 Total interest-bearing deposits 3.07 3.60 3.80 3.73 Fed funds purchased, repos and other borrowings 3.50 4.37 4.71 4.55 Long-term debt 4.73 5.39 5.59 5.51 Total interest-bearing liabilities 3.42 4.02 4.23 4.15 Net yield on earning assets % 3.54 % 3.46 % 3.45 % 3.55 % NOTES: (1) Fully taxable equivalent yields. Securities yields calculated based on amortized cost. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 10 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions, except per share data) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 SELECTED BALANCE SHEET DATA End of period balances Securities available for sale $ $ 23,487 $ 22,419 $ 23,061 $ 22,254 Trading securities 609 1,009 1,587 1,067 Total securities 24,096 23,428 24,648 23,321 Commercial loans and leases 46,277 44,870 43,365 42,632 Direct retail loans 15,570 15,691 15,586 15,520 Sales finance loans 6,052 6,021 6,056 5,889 Revolving credit loans 1,598 1,618 1,535 1,461 Mortgage loans 17,446 17,467 17,051 16,640 Specialized lending 5,186 5,240 5,288 5,248 Total loans and leases held for investment 92,129 90,907 88,881 87,390 Loans held for sale 1,822 779 1,178 1,152 Total loans and leases 93,951 91,686 90,059 88,542 Allowance for loan and lease losses 1,097 1,004 934 920 Other earning assets 1,098 1,307 1,111 1,188 Total earning assets 119,174 116,466 116,057 113,599 Total assets 136,417 132,618 130,781 127,577 Noninterest-bearing deposits 13,377 13,059 13,197 13,641 Interest checking 1,150 1,201 1,128 1,384 Other client deposits 35,196 35,504 35,391 35,741 Client certificates of deposit 26,819 26,972 26,315 27,445 Total client deposits 76,542 76,736 76,031 78,211 Other interest-bearing deposits 10,939 10,030 9,154 5,868 Total deposits 87,481 86,766 85,185 84,079 Fed funds purchased, repos and other borrowings 9,610 10,634 10,618 9,410 Long-term debt 21,544 18,693 19,059 18,313 Total interest-bearing liabilities 105,258 103,034 101,665 98,161 Total shareholders' equity 12,842 12,632 12,402 12,125 Goodwill 5,226 5,194 5,132 5,114 Core deposit and other intangibles 474 489 491 504 Total intangibles 5,700 5,683 5,623 5,618 Mortgage servicing rights $ $ 496 $ 560 $ 567 $ 609 Average balances Securities, at amortized cost $ $ 23,414 $ 23,967 $ 24,246 $ 23,124 Commercial loans and leases 45,549 43,969 42,838 41,935 Direct retail loans 15,639 15,640 15,534 15,438 Sales finance loans 6,031 6,042 6,006 5,823 Revolving credit loans 1,602 1,548 1,485 1,417 Mortgage loans 18,574 18,297 17,922 17,231 Specialized lending 5,323 5,309 5,305 5,095 Total loans and leases 92,718 90,805 89,090 86,939 Allowance for loan and lease losses 1,018 945 931 916 Other earning assets 1,282 1,257 1,105 967 Total earning assets 117,414 116,029 114,441 111,030 Total assets 133,425 131,009 128,633 124,848 Noninterest-bearing deposits 12,676 13,040 13,248 13,367 Interest checking 2,301 2,293 2,202 2,487 Other client deposits 34,851 34,981 34,836 33,860 Client certificates of deposit 27,061 26,682 26,456 25,919 Total client deposits 76,889 76,996 76,742 75,633 Other interest-bearing deposits 9,694 8,264 7,481 6,326 Total deposits 86,583 85,260 84,223 81,959 Fed funds purchased, repos and other borrowings 10,760 10,739 9,892 9,000 Long-term debt 19,201 18,864 18,721 18,471 Total interest-bearing liabilities 103,868 101,823 99,588 96,063 Total shareholders' equity $ $ 12,929 $ 12,655 $ 12,359 $ 12,113 SELECTED CAPITAL INFORMATION (1) Risk-based capital: Tier 1 $ $ 9,287 $ 9,085 $ 9,048 $ 8,936 Total 14,644 14,233 14,081 13,968 Risk-weighted assets 103,546 100,053 96,926 94,732 Average quarterly tangible assets 127,653 125,515 123,480 119,636 Risk-based capital ratios: Tier 1 % 9.0 % 9.1 % 9.3 % 9.4 % Total 14.1 14.2 14.5 14.7 Leverage capital ratio 7.3 7.2 7.3 7.5 Equity as a percentage of total assets 9.4 9.5 9.5 9.5 Tangible equity as a percentage of tangible assets (2) 5.6 5.7 5.7 5.8 Book value per share $ $ 23.49 $ 23.14 $ 22.58 $ 21.97 Tangible book value per share (2) 13.47 13.18 13.09 12.88 : NOTES All items referring to average loans and leases include loans held for sale. (1) Current quarter risk-based capital information is preliminary. (2) Tangible equity and assets are based on regulatory Tier 1 capital definition. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 11 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 ASSET QUALITY ANALYSIS Allowance For Credit Losses Beginning balance $ $ 1,015 $ 941 $ 926 $ 901 Allowance for acquired (sold) loans, net - - 1 - 13 Provision for credit losses 223 184 105 88 Charge-offs Commercial loans and leases ) (18 ) (26 ) (18 ) (11 ) Direct retail loans ) (28 ) (18 ) (20 ) (22 ) Sales finance loans ) (13 ) (10 ) (9 ) (6 ) Revolving credit loans ) (18 ) (11 ) (12 ) (12 ) Mortgage loans ) (5 ) (6 ) (1 ) (2 ) Specialized lending ) (59 ) (54 ) (45 ) (40 ) Total charge-offs ) (141 ) (125 ) (105 ) (93 ) Recoveries Commercial loans and leases 2 4 2 3 4 Direct retail loans 3 3 3 3 3 Sales finance loans 2 2 2 2 2 Revolving credit loans 3 3 3 3 3 Specialized lending 5 4 4 4 5 Total recoveries 15 16 14 15 17 Net charge-offs ) (125 ) (111 ) (90 ) (76 ) Ending balance $ $ 1,113 $ 1,015 $ 941 $ 926 Allowance For Credit Losses Allowance for loan and lease losses $ $ 1,097 $ 1,004 $ 934 $ 920 Reserve for unfunded lending commitments 16 16 11 7 6 Total $ $ 1,113 $ 1,015 $ 941 $ 926 Nonperforming Assets Nonaccrual loans and leases: Commercial loans and leases $ $ 443 $ 273 $ 237 $ 178 Direct retail loans 65 60 43 56 43 Sales finance loans 4 5 5 4 4 Mortgage loans 185 119 74 63 Specialized lending 76 67 62 48 36 Total nonaccrual loans and leases 760 502 419 324 Foreclosed real estate 178 143 82 61 Other foreclosed property 53 51 51 46 38 Nonperforming assets $ $ 989 $ 696 $ 547 $ 423 Loans 90 days or more past due and still accruing (1): Commercial loans and leases $ 42 $ 52 $ 40 $ 21 $ 18 Direct retail loans 72 59 58 18 17 Sales finance loans 17 15 17 14 12 Revolving credit loans 15 16 15 7 6 Mortgage loans 106 85 76 48 Specialized lending 10 10 8 13 7 Total loans 90 days or more past due and still accruing 258 223 149 108 Loans 90 days or more past due and still accruing as a percentage of total loans and leases % .27 % .24 % .17 % .12 % Asset Quality Ratios Nonaccrual and restructured loans and leases as a percentage of total loans and leases % .81 % .55 % .47 % .37 % Nonperforming assets as a percentage of: Total assets .73 .52 .42 .33 Loans and leases plus foreclosed property 1.05 .76 .61 .48 Net charge-offs as a percentage of average loans and leases .54 .48 .40 .35 Net charge-offs excluding specialized lending as a percentage of average loans and leases (2) .32 .28 .23 .20 Allowance for loan and lease losses as a percentage of loans and leases 1.17 1.10 1.04 1.04 Allowance for loan and lease losses as a percentage of loans and leases held for investment 1.19 1.10 1.05 1.05 Ratio of allowance for loan and lease losses to: Net charge-offs x 2.18 x 2.29 x 2.61 x 3.04 x Nonaccrual and restructured loans and leases 1.44 2.00 2.23 2.83 NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes mortgage loans guaranteed by GNMA that BB&T does not have the obligation to repurchase. (2) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 12 Investor Relations FAX (336) 733-3132 As of / For the Six Months Ended Increase (Decrease) (Dollars in millions) 6/30/08 6/30/07 $ % Allowance For Credit Losses Beginning balance $ $ 888 $ 127 14.3 % Allowance for acquired (sold) loans, net - 16 (16 ) NM Provision for credit losses 159 394 247.8 Charge-offs Commercial loans and leases ) (21 ) (45 ) 214.3 Direct retail loans ) (34 ) (32 ) 94.1 Sales finance loans ) (12 ) (14 ) 116.7 Revolving credit loans ) (24 ) (12 ) 50.0 Mortgage loans ) (3 ) (15 ) 500.0 Specialized lending ) (81 ) (33 ) 40.7 Total charge-offs ) (175 ) (151 ) 86.3 Recoveries Commercial loans and leases 6 12 (6 ) (50.0 ) Direct retail loans 6 7 (1 ) (14.3 ) Sales finance loans 4 4 - - Revolving credit loans 6 6 - - Specialized lending 9 9 - - Total recoveries 31 38 (7 ) (18.4 ) Net charge-offs ) (137 ) (158 ) 115.3 Ending balance $ $ 926 $ 347 37.5 % Allowance For Credit Losses Allowance for loan and lease losses $ $ 920 $ 337 36.6 % Reserve for unfunded lending commitments 16 6 10 166.7 Total $ $ 926 $ 347 37.5 % Asset Quality Ratios Net charge-offs as a percentage of average loans and leases % .32 % Net charge-offs excluding specialized lending as a percentage of average loans and leases (1) .16 Ratio of allowance for loan and lease losses to net charge-offs x 3.33 x Percentage Increase (Decrease) QTD Annualized Link QTD YTD 2Q08 vs. 2Q07 2Q08 vs. 1Q08 2008 vs. 2007 PERCENTAGE CHANGES IN SELECTED BALANCES ADJUSTED FOR PURCHASE ACQUISITIONS (2) Average Balances Commercial loans and leases (3) 12.9 % 16.3 % 11.2 % Direct retail loans 0.7 (1.4 ) 1.3 Sales finance loans 6.3 10.5 5.7 Revolving credit loans 14.9 6.5 15.2 Mortgage loans 8.9 7.1 9.6 Specialized lending 3.8 10.8 5.4 Total loans and leases (3) 9.0 10.6 8.4 Noninterest-bearing deposits (2.5 ) 13.0 (2.9 ) Interest checking 1.6 46.3 0.4 Other client deposits 2.0 (2.3 ) 2.7 Client certificates of deposit 2.6 (4.7 ) 4.3 Total client deposits 1.4 0.8 2.2 Other interest-bearing deposits 52.4 (2.2 ) 27.1 Total deposits 5.3 % 0.5 % 4.5 % PERCENTAGE CHANGES IN SELECTED INCOME STATEMENT ITEMS BASED ON OPERATING EARNINGS ADJUSTED FOR PURCHASE ACQUISITIONS AND THE IMPLEMENTATION OF FAIR VALUE ACCOUNTING (2)(5) Net interest income - taxable equivalent 9.9 % 21.8 % 7.8 % Noninterest income Insurance income (3.9 ) 22.5 (0.4 ) Service charges on deposits 13.9 47.0 11.6 Other nondeposit fees and commissions 8.6 34.6 9.9 Investment banking and brokerage fees and commissions (1.1 ) 9.4 1.8 Trust and investment advisory revenues (5.0 ) (20.1 ) (2.5 ) Mortgage banking income (4) (5) (4.3 ) 187.7 (17.8 ) Securities gains (losses), net NM NM NM Other income (5) (29.7 ) NM (48.0 ) Total noninterest income (4) (5) 0.9 25.8 2.9 Noninterest expense Personnel expense (5) (1.9 ) 10.4 (1.8 ) Occupancy and equipment expense 3.3 6.5 4.2 Other noninterest expense 12.1 38.9 11.2 Total noninterest expense (5) 2.7 % 18.3 % 2.6 % NOTES: All items referring to loans and leases include loans held for sale and are net of unearned income. Applicable ratios are annualized. (1) Excludes net charge-offs and average loans from BB&T's specialized lending subsidiaries. (2) Adjusted to exclude estimated growth that resulted from the timing of acquisitions during 2008 and 2007. (3) Adjusted for the sale of leveraged lease investments. (4) Excludes the net impact of valuation adjustments for mortgage servicing rights and gains or losses on mortgage servicing rights-related derivatives. (5) Adjusted for the impact of the implementation of fair value accounting standards on January 1, 2008. NM - not meaningful. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 13 Investor Relations FAX (336) 733-3132 As of / For the Quarter Ended (Dollars in millions) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 SELECTED MORTGAGE BANKING INFORMATION Residential Mortgage Servicing Rights (1) $ $ 406 $ 472 $ 533 $ 577 Income Statement Impact of Mortgage Servicing Rights Valuation: MSRs fair value increase (decrease) $ $ (84 ) $ (85 ) $ (54 ) $ 72 MSRs derivative hedge (losses) gains ) 82 80 60 (73 ) Net $ (6 ) $ (2 ) $ (5 ) $ 6 $ (1 ) Residential Mortgage Loan Originations $ $ 4,393 $ 3,240 $ 3,225 $ 3,014 Residential Mortgage Servicing Portfolio: Loans serviced for others $ $ 33,977 $ 32,762 $ 31,081 $ 30,077 Bank owned loans serviced 19,155 18,191 18,059 17,611 Total servicing portfolio 53,132 50,953 49,140 47,688 Weighted Average Coupon Rate % 6.00 % 6.01 % 5.98 % 5.95 % Weighted Average Servicing Fee .363 .363 .359 .357 For the Quarter Ended (Dollars in millions, except per share data) 6/30/08 3/31/08 12/31/07 9/30/07 6/30/07 RECONCILIATION TABLE Net income $ $ 428 $ 411 $ 444 $ 458 Merger-related and restructuring items, net of tax 1 3 2 4 3 Other, net of tax (4) ) (30 ) 2 - - Operating earnings 401 415 448 461 Amortization of intangibles, net of tax 15 17 16 17 16 Amortization of mark-to-market adjustments, net of tax - - 1 1 - Cash basis operating earnings 418 432 466 477 Return on average assets % 1.29 % 1.24 % 1.37 % 1.47 % Effect of merger-related and restructuring items, net of tax - .01 .01 .01 .01 Effect of other, net of tax (4) ) (.09 ) .01 - - Operating return on average assets 1.21 1.26 1.38 1.48 Effect of amortization of intangibles, net of tax (2) .11 .11 .12 .13 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating return on average tangible assets 1.32 1.37 1.50 1.61 Return on average equity % 13.30 % 12.89 % 14.24 % 15.18 % Effect of merger-related and restructuring items, net of tax .09 .05 .14 .10 Effect of other, net of tax (4) ) (.92 ) .06 - - Operating return on average equity 12.47 13.00 14.38 15.28 Effect of amortization of intangibles, net of tax (2) 10.34 10.99 12.43 13.20 Effect of amortization of mark-to-market adjustments, net of tax - - .04 .05 - Cash basis operating return on average tangible equity 22.81 24.03 26.86 28.48 Efficiency ratio (taxable equivalent) (3) % 52.4 % 53.8 % 53.3 % 53.5 % Effect of merger-related and restructuring items ) (.2 ) (.2 ) (.4 ) (.3 ) Effect of other (4) 1.8 (.8 ) - - Operating efficiency ratio (3) 54.0 52.8 52.9 53.2 Effect of amortization of intangibles ) (1.6 ) (1.5 ) (1.6 ) (1.5 ) Effect of amortization of mark-to-market adjustments - Cash basis operating efficiency ratio (3) 52.4 51.3 51.3 51.7 Fee income ratio (3) % 41.4 % 41.7 % 40.1 % 42.6 % Effect of other (4) ) (1.2 ) - - - Operating fee income ratio (3) 40.2 41.7 40.1 42.6 Basic earnings per share $ $ .78 $ .75 $ .81 $ .84 Effect of merger-related and restructuring items, net of tax - - .01 - - Effect of other, net of tax (4) ) (.05 ) - - - Operating basic earnings per share .73 .76 .81 .84 Diluted earnings per share $ $ .78 $ .75 $ .80 $ .83 Effect of merger-related and restructuring items, net of tax - - - .01 - Effect of other, net of tax (4) ) (.05 ) - - - Operating diluted earnings per share .73 .75 .81 .83 Effect of amortization of intangibles, net of tax .03 .03 .03 .03 Effect of amortization of mark-to-market adjustments, net of tax - Cash basis operating diluted earnings per share .76 .78 .84 .86 NOTES: Applicable ratios are annualized. (1) Balances exclude commercial mortgage servicing rights totaling $91 million, $90 million, $88 million, $34 million and $32 million as of June 30, 2008, March 31, 2008, December 31, 2007, September 30, 2007 and June 30, 2007, respectively. (2) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (3) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (4) The second quarter of 2008 reflects a gain from the sale of Visa, Inc. shares and a gain from the early extinguishment of certain FHLB advances collectively totaling $52 million, net of tax. The first quarter of 2008 reflects a gain from the IPO and the reversal of a reserve charge relating to the Visa, Inc settlement totaling $30 million, net of tax. The fourth quarter of 2007 reflects a reserve charge relating to the Visa, Inc settlement totaling $9 million, net of tax, and a credit of $7 million to the provision for income taxes related to leveraged leases. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 Page 14 Investor Relations FAX (336) 733-3132 For the Six Months Ended (Dollars in millions, except per share data) 6/30/08 6/30/07 RECONCILIATION TABLE Net income $ $ 879 Merger-related and restructuring items, net of tax 4 7 Other, net of tax (3) ) - Operating earnings 886 Amortization of intangibles, net of tax 32 32 Amortization of mark-to-market adjustments, net of tax - - Cash basis operating earnings 918 Return on average assets % 1.44 % Effect of merger-related and restructuring items, net of tax - .01 Effect of other, net of tax (3) ) - Operating return on average assets 1.45 Effect of amortization of intangibles, net of tax (1) .13 Effect of amortization of mark-to-market adjustments, net of tax - - Cash basis operating return on average tangible assets 1.58 Return on average equity % 15.00 % Effect of merger-related and restructuring items, net of tax .12 Effect of other, net of tax (3) ) - Operating return on average equity 15.12 Effect of amortization of intangibles, net of tax (1) 13.23 Effect of amortization of mark-to-market adjustments, net of tax - - Cash basis operating return on average tangible equity 28.35 Efficiency ratio (taxable equivalent) (2) % 53.8 % Effect of merger-related and restructuring items ) (.4 ) Effect of other (3) - Operating efficiency ratio (2) 53.4 Effect of amortization of intangibles ) (1.5 ) Effect of amortization of mark-to-market adjustments - - Cash basis operating efficiency ratio (2) 51.9 Fee income ratio (2) % 41.6 % Effect of other (3) ) - Operating fee income ratio (2) 41.6 Basic earnings per share $ $ 1.61 Effect of merger-related and restructuring items, net of tax - .02 Effect of other, net of tax (3) ) - Operating basic earnings per share 1.63 Diluted earnings per share $ $ 1.60 Effect of merger-related and restructuring items, net of tax .01 Effect of other, net of tax (3) ) - Operating diluted earnings per share 1.61 Effect of amortization of intangibles, net of tax .06 Effect of amortization of mark-to-market adjustments, net of tax - - Cash basis operating diluted earnings per share 1.67 NOTES: Applicable ratios are annualized. (1) Reflects the effect of excluding average intangible assets from average assets and average equity, net of deferred taxes, to calculate cash basis ratios. (2) Excludes securities gains (losses), foreclosed property expense, increases or decreases in the valuation of mortgage servicing rights, and gains or losses on mortgage servicing rights-related derivatives. Operating and cash basis ratios also exclude merger-related and restructuring charges or credits and nonrecurring items, where applicable. (3) 2008 reflects gains from the initial IPO and sale of Visa, Inc. shares, a reversal of a reserve charge relating to the Visa, Inc settlement and gains from the early extinguishment of certain FHLB advances collectively totaling $82 million, net of tax. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan size) SUPPLEMENTAL RESIDENTIAL MORTGAGE PORTFOLIO INFORMATION As of / For the Period Ended June 30, 2008 Construction/ Mortgage Loans Prime ALT-A Permanent Subprime (1) Total loans outstanding $ 12,069 $ 3,291 $ 1,704 $ 608 Average loan size (in thousands) 192 329 312 69 Average credit score 720 734 734 607 Percentage of total loans 12.6 % 3.4 % 1.8 % .6 % Percentage that are first mortgages 99.7 99.7 98.8 82.4 Average loan to value 73.9 67.1 77.1 81.2 Nonaccrual loans and leases as a percentage of category 1.06 1.69 3.10 3.87 Gross charge-offs as a percentage of category .11 .29 .53 1.46 As of / For the Period Ended June 30, 2008 Gross Charge- Nonaccrual as a Offs as a Total Mortgages Percentage of Percentage of Percentage of Residential Mortgage Loans by State Outstanding (1) Total Outstandings Outstandings North Carolina $ 4,327 24.5 % .46 % .05 % Virginia 3,591 20.3 1.01 .29 Florida 2,644 14.9 4.31 .39 Maryland 1,886 10.7 1.22 .25 South Carolina 1,625 9.2 .95 .05 Georgia 1,612 9.1 2.11 .44 West Virginia 386 2.2 .78 .18 Kentucky 357 2.0 .46 .30 Tennessee 260 1.5 .50 .01 Washington, D.C. 194 1.1 1.18 - Other 790 4.5 1.08 .47 Total $ % % % (Dollars in millions, except average loan size) SUPPLEMENTAL HOME EQUITY PORTFOLIO INFORMATION (2) As of / For the Period Ended June 30, 2008 Home Equity Home Equity Home Equity Loans & Lines Loans Lines Total loans outstanding $ 9,497 $ 5,017 Average loan size (in thousands) (3) 49 34 Average credit score 725 759 Percentage of total loans 9.9 % 5.2 % Percentage that are first mortgages 77.1 23.4 Average loan to value 67.4 67.6 Nonaccrual loans and leases as a percentage of category .51 .27 Gross charge-offs as a percentage of category .50 .86 As of / For the Period Ended June 30, 2008 Total Home Gross Charge- Equity Loans and Nonaccrual as a Offs as a Lines Percentage of Percentage of Percentage of Home Equity Loans and Lines by State Outstanding Total Outstandings Outstandings North Carolina $ 5,073 35.0 % .39 % .24 % Virginia 3,238 22.3 .20 .84 South Carolina 1,425 9.8 .70 .37 Georgia 1,159 8.0 .41 1.08 West Virginia 882 6.1 .36 .24 Maryland 854 5.9 .32 .52 Florida 722 5.0 1.09 2.89 Kentucky 609 4.2 .48 .24 Tennessee 442 3.0 .72 .26 Washington, D.C. 89 .6 .94 4.03 Other 21 .1 .32 .31 Total $ % % % NOTES: (1) Includes $368 million in loans originated by Lendmark Financial Services, which are disclosed as a part of the specialized lending category. (2) Home equity portfolio is a component of direct retail loans and originated through the BB&T branching network. (3) Home equity lines without an outstanding balance are excluded from this calculation. QUARTERLY PERFORMANCE SUMMARY Tamera L. Gjesdal BB&T Corporation (NYSE:BBT) Senior Vice President (336) 733-3058 CREDIT SUPPLEMENT Investor Relations FAX (336) 733-3132 (Dollars in millions, except average loan and average client size) SUPPLEMENTAL COMMERCIAL REAL ESTATE LOAN PORTFOLIO INFORMATION (1) As of / For the Period Ended June 30, 2008 Residential Acquisition, Development, and Construction Builder / Land / Land Condos / Loans (ADC) Construction Development Townhomes Total ADC Total loans outstanding $ 3,313 $ 4,640 $ 658 $ Average loan size (in thousands) 290 592 1,426 Average client size (in thousands) 877 1,366 3,382 Percentage of total loans 3.5 % 4.8 % .7 % % Nonaccrual loans and leases as a percentage of category 4.14 3.97 5.05 Gross charge-offs as a percentage of category .47 .71 2.35 As of / For the Period Ended June 30, 2008 Gross Charge- Nonaccrual as a Offs as a Residential Acquisition, Development, and Construction Total Percentage of Nonaccrual Loans Percentage of Percentage of Loans (ADC) by State of Origination Outstandings Total and Leases Outstandings Outstandings North Carolina $ 2,956 34.3 % $ 54 1.83 % .03 % Georgia 1,642 19.1 120 7.29 1.77 Virginia 1,369 15.9 56 4.08 .82 Florida 911 10.5 77 8.47 .88 South Carolina 668 7.8 6 .92 .21 Tennessee 274 3.2 8 3.03 1.20 Washington, D.C. 266 3.1 2 .73 3.01 Kentucky 221 2.5 15 6.63 .07 West Virginia 152 1.8 6 3.56 1.35 Maryland 152 1.8 11 7.42 - Total $ % $ % % As of / For the Period Ended June 30, 2008 Permanent Total Other Commercial Commercial Land/ Income Producing Commercial Real Other Commercial Real Estate Loans(2) Construction Development Properties Estate Total loans outstanding $ 2,224 $ 2,623 $ 5,722 $ Average loan size (in thousands) 1,099 747 332 Average client size (in thousands) 1,464 906 486 Percentage of total loans 2.3 % 2.7 % 6.0 % % Nonaccrual loans and leases as a percentage of category .55 1.34 .62 Gross charge-offs as a percentage of category .02 .09 .04 As of / For the Period Ended June 30, 2008 Gross Charge- Nonaccrual as a Offs as a Total Percentage of Nonaccrual Loans Percentage of Percentage of Other Commercial Real Estate Loans by State of Origination Outstandings Total and Leases Outstandings Outstandings North Carolina $ 3,215 30.4 % $ 13 .39 % .07 % Georgia 1,852 17.5 17 .90 .08 Virginia 1,609 15.2 12 .75 - South Carolina 861 8.2 7 .85 .02 Florida 801 7.6 18 2.20 - Washington, D.C. 507 4.8 - - .09 Maryland 462 4.4 - .08 - West Virginia 419 4.0 2 .55 .04 Kentucky 417 3.9 4 .87 .06 Tennessee 316 3.0 10 3.21 .04 Other 110 1.0 - - - Total $ % $ 83 % % NOTES: (1) Commercial real estate loans (CRE) are defined as loans to finance non-owner occupied real property where the primary repayment source is the sale or rental/lease of the real property. Definition is based on internal classification. (2) Other CRE loans consist primarily of non-residential income producing CRE loans. C&I loans secured by real property are excluded.
